
	

114 S1392 IS: Safer Prescribing of Controlled Substances Act
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1392
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2015
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require certain practitioners authorized to prescribe controlled substances to complete
			 continuing
			 education.
	
	
 1.Short titleThis Act may be cited as the Safer Prescribing of Controlled Substances Act. 2.Continuing education requirements for certain practitioners prescribing controlled substancesSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended—
 (1)in subsection (f), in the matter preceding paragraph (1), by striking The Attorney General shall register and inserting Subject to subsection (i), the Attorney General shall register; and (2)by adding at the end the following:
				
 (i)(1)In this subsection, the term covered practitioner means a practitioner that is not a hospital, pharmacy, or veterinarian. (2)As a condition of granting or renewing the registration of a covered practitioner under this part to dispense, or conduct research with, controlled substances in schedule II, III, IV, or V, the Attorney General shall require the covered practitioner to complete training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) that the Secretary of Health and Human Services determines meets the requirements under paragraph (3).
 (3)The training provided for purposes of paragraph (2) shall, at a minimum, expose covered practitioners to—
 (A)best practices for pain management, including alternatives to prescribing controlled substances and other alternative therapies to decrease the use of opioids;
 (B)responsible prescribing of pain medications, as described in Federal prescriber guidelines for nonmalignant pain;
 (C)methods for diagnosing, treating, and managing a substance use disorder, including the use of medications approved by the Food and Drug Administration and evidence-based nonpharmacological therapies;
 (D)linking patients to evidence-based treatment for substance use disorders; and (E)tools to manage adherence and diversion of controlled substances, including prescription drug monitoring programs, drug screening, informed consent, overdose education, and the use of opioid overdose antagonists.
 (4)The Substance Abuse and Mental Health Services Administration shall establish or support the establishment of not less than 1 training module that meets the requirements under paragraph (3) that is provided—
 (A)to any covered practitioner registered or applying for a registration under this part to dispense, or conduct research with, controlled substances in schedule II, III, IV, or V;
 (B)online; and (C)free of charge.
 (5)The Secretary of Health and Human Services shall establish, maintain, and periodically update a publically available database providing information relating to training modules that meet the requirements under paragraph (3).
 (6)Not later than 5 years after the date of enactment of this subsection, the Secretary of Health and Human Services shall evaluate and make publically available a report describing how exposure to the training required under this subsection has changed prescribing patterns of controlled substances..
			
